Celebrezze, C. J.,
dissenting. A resolution of the issue presented in this appeal requires not only a judicial analysis of one specific statute but an examination of the total range of individual conduct the General Assembly sought to proscribe by enacting that portion of R. C. Chapter 2907 dealing with the category of offenses known as sexual assaults. R. C. 2907.12(A) derives its meaning from the context in which it is placed and by a construction in harmony with other statutes dealing with related offenses. As indicated in 50 Ohio Jurisprudence 2d 199, Statutes, Section 221:
“* * * A code of statutes relating to one subject is presumed to be governed by one spirit and policy, and intended to be consistent and harmonious, and all of the several sections are to be considered in order to arrive at the meaning of any part, unless a contrary intent is clearly manifest.” (Emphasis added.)
The offenses that are described in that portion of R. C. Chapter 2907 dealing with sexual assaults include the following: R. C. 2907.02, rape; R. C. 2907.03, sexual battery; R. C. 2907.04, corruption of a minor; R. C. 2907.05, gross sexual imposition; and R. C. 2907.06, sexual imposition. A scrutiny of the foregoing statutes reveals two specifically defined modes of sexual activity that are prohibited—“sexual conduct” and “sexual contact,” as defined in R. C. 2907.01(A) and (B), respectively.7
*92In addition to these statutory provisions the General Assembly enacted R. C. 2907.12 to deal with a third category of prohibited sexual activity. The conduct delineated does not incorporate the aforementioned definitions set forth in R. C. 2907.01, but is described as the felonious penetration or insertion by “any instrument, apparatus, or other object into the vaginal or anal cavity of another.” (Emphasis added.)
In summary, the sexual assaults encompassed by R. C. Chapter 2907 involve sexual conduct, sexual contact, and felonious sexual penetration. Since it is beyond dispute that the act of the defendant-appellee is a sexual assault, the question becomes “where in the aforementioned, statutory scheme is this factual scenario to be found?” The majority opinion in the Court of Appeals noted that appellee’s conduct would “come within the scope of the crime of gross sexual imposition, although we are not obliged here to so decide.” I strongly disagree with that observation as well as the conclusion of the majority of this court that appellee’s actions do not amount to felonious sexual penetration pursuant to R. C. 2907.12(A).
As indicated previously, the gross sexual imposition statute, R. C. 2907.05, deals with “sexual contact” which, in turn, encompasses the act of touching as set forth in R. C. 2907.01(B). The act of the appellee involved not only a touching but an obvious penetration of the victim’s vagina.8 *93It is equally clear that the General Assembly intended to make a conspicuous distinction between those two categor*94ies of sexual activity by the disparity in the penalties imposed.9
As justification for the proposition that R. C. 2907.12 (A) only prohibits penetration by an inanimate object, the majority refers to several other state statutory schemes involving sex offenses. It is interesting to note that some of the statutes listed prohibit the penetration of an individual’s vagina or anus by either an “object” or “any part of the body.”10 The observation that can be drawn from including both prohibitions in the same statute is that the primary concern of those legislative bodies is the un*95lawful penetration of an individual’s body and not the various means by which that invasion is accomplished.
Keeping the foregoing observation in mind, and construing various portions of R. C. Chapter 2907 in pari materia, it is the opinion of this writer that the General Assembly intended to provide for a broad definition of the term “object” in R. C. 2907.12(A) in light of the specific definitions of “sexual conduct” and “sexual contact” embodied in related statutes. To construe that term too narrowly would create an illogical state of affairs whereby the act of the appellee, obviously a form of sexual assault, is not covered by any of the statutory provisions codified in R. C. Chapter 2907.
With that assessment of the legislative policy behind R. C. Chapter 2907 as a foundation, the majority’s use of the doctrine of ejusdem generis is no longer dispositive of the issue presented in this appeal. Assuming, arguendo, that the rule does apply and that “instrument or apparatus” are “specific nouns,”11 thereby restricting the scope of the word “object” to a specific class, the doctrine cannot operate to distort the legislative objective underlying the overall statutory scheme of which R. C. 2907.12 is merely a segment. The existence of such a rule of statutory interpretation does not warrant a court in confining the operation of a statute within limits narrower than those intended-by the lawmakers. Woodworth v. State (1875), 26 Ohio St. 196,198; see, also, Shultz v. Cambridge (1883), 38 Ohio St. 659, 663-664. Furthermore, the applicability of the dontrine to a particular statute is not conclusive as to the meaning of the statutory language when an examination of the “whole law upon the subject” points to a different result:
“The rule of ejusdem generis is far from being one of universal application. It is neither final nor conclusive; there are many cases to which claims of the applicability, of the doctrine are denied, and in which general terms in *96a statute :are given meanings beyond the specific terms preceding them.* * *
“-*• * * If, on consideration of the context and whole law upon thé subject, and the purposes sought to be effected, it is apparent that the legislature intended the general words to go beyond the class specially designated, the rulé does not apply.” 73 American Jurisprudence 2d 408-09, Section 215.
Since all the provisions of R. C. Chapter 2907 relating to sexual- assaults must be considered in pari materia to ascertain the legislative intent behind R. C. 2907.12, and in light of the foregoing limitations on the doctrine of ejusdem generis, it is my opinion that the legislature intended to give “object” its normal dictionary definition. In addition-;'R. C. 1.42 mandates that “ [w]ords and phrases shall be read in context and construed according to the rules of grammar'and common usage.” (Emphasis added.)
Adhering to that rule, Black’s Law Dictionary (Rev. 4'Ed.);-defines an “object” as “[ajnvthing which comes within the cognizance or scrutiny of the senses, especially 'anything tangible or visible.” Applying that definition to the'' record I agree with Judge Castle’s statement in his dissenting opinion below “that to hold that a human finger is -not something which is tangible, visible and stable in form is to ignore the clear unambiguous meaning of the word object.”
•In-conclusion, with the enactment of R. C. 2907.12 the General Assembly intended to criminalize the act of penetrating- a victim’s vaginal or anal cavity regardless of •whether that penetration was accomplished by way of an animate or inanimate object. The purposeful and forceful invasion of the victim’s body is in no sense mitigated because- the object used to accomplish that instrusion was connected to the body of the appellee. ■ “
For the foregoing reasons, I respectfully dissent.
Herbert, J., concurs in the foregoing dissenting opinion. . "

R. C. 2907.01 reads, in pertinent part:
“(A) ‘Sexual conduct’ means vaginal intercourse between a male *92and female, and anal intercourse, fellatio, cunnilingus between persons regardless of sex. Penetration, however slight, is sufficient to complete vaginal or anal intercourse.
“(B) ‘Sexual contact’ means any touching of an erogenous zone of another, including without limitation the thigh, genitals, buttock, pubic region, or, if such person is a female, a breast, for the purpose of sexually arousing or gratifying either person.” (Emphasis added.)


In the trial court the attorney for the appellee moved to dismiss the indictment on the charge of felonious sexual penetration arguing that a finger was not an “object” within the purview of R. C. 2907.12. In the alternative, he requested that the trial judge reduce the charge to the lesser included offense of gross sexual imposition pursuant to R. C. 2907.05.
The trial judge perceptively noted the distinction between “touch*93ing” and “penetrating”, and the necessity of giving the term “object” its standard dictionary definition. The analysis of these issues by the trial judge reads as follows:
“THE COURT: As counsel are aware, I have had the benefit of the memorandum filed on April 8th by Mr. Hickey, and the argument of the prosecutor, Mr. Shiverdecker.
“In making my finding, I think the significant things are two in number. It would be important to the argument advanced by Mr. Hickey if the facts presented here came clearly within the purview of another criminal section. General principles of construction would then dictate if it were questionable whether the conduct were covered by the section at hand, but clear that it was covered by another section, and it should be the other section that should govern.'
“This gets us to the definitions of sexual conduct and sexual contact, both of which were covered in Mr. Hickey’s memorandum. Sexual conduct does deal with penetration. The statute before me now deals with penetration.
“It is argued the appropriate section would be that which proscribes ‘gross sexual' imposition,’ which deals with sexual contact, as has just been pointed out by the proso^-J-or.

“Sexual contact deals only with any touching of certain areas of the body, but not specifically penetration.

“So the legislature has in its statutory scheme seemed to have differentiated between penetration and the'mere touching; and the section argued by the defendant deals ‘with the mere touching.' So that we don’t havt the situation where we have a questionable application in front of us and conduct that is clearly covered by another section. [Emphasis added.]
“The second significant thing deals simply with the interpretation of the language, ‘other object.’ Of signifieancé here, I think, is, first of all, .the dictionary definition of ‘object,’ at least the Webster’s New Collegiate Dictionary definition of ‘object,’' which includes something that is or is capable of being' seen, touched or otherwise sensed. Certainly, a .finger falls within that definition.
“Secondly, counsel at least are familiar with cases that have been before the Court of." Common Pleas in recent history involving, in one instance, an A-l .bottle and, in another'instance, a pork chop bone. Under the terms of this statute, if ‘object’ were to be tied strictly to ‘apparatus or. instrument,’ it might be argued that because neither an A-l bottle nor a p.orjs chop bone are an apparatus or an instrument, likewise not another object, and without the purview of the section.
“However, I think counsel would probably agree that it was the insertion of that kind of object that the legislature at least generally, *94if not specifically, had in mind when they adopted this section. So if those kind of objects which are not apparatus or instrument can he within the purview of the definition, then I think other objects, including a finger, would likewise be within the definition.”


R. C. 2907.05(B) provides that gross sexual imposition is normally a felony of the fourth degree except where the victim is under the age of 13 when it becomes a felony of the third degree. In contrast, R. C. 2907.12(B) provides that, in- most instances, felonious sexual penetration is a felony of the first degree. The statute further provides that if the victim is less than 13 years of age and the offender purposely compels the victim to submit by force or threat of force the punishment is life imprisonment.
It is interesting to note that the General Assembly has provided the identical punishment for both felonious sexual penetration and rape. See R. C. 2907.02(B). The inference that arises from that apparent similarity is that both statutes are directed at the act of “penetration” although the means to accomplish that result may he different. See the definition of “sexual conduct” incorporated in R. C. 2907.02 and set forth in fn. 7, supra.


For example, in Arizona the crime of sexual assault, found in Ariz. Rev. Stat., Section 13-1406 (1978), incorporates the definition of “sexual intercourse” outlined in Section 13-1401(3). The latter statute defines that term as “penetration into the penis, vulva or anus by any part of the body or by any object * * (Emphasis added.) Likewise, in Colorado the offense of sexual assault in the second degree, located in Colo. Rev. Stat., Section 18-3-403 (1975), prohibits conduct classified as a “sexual intrusion.” The “intrusion,” which would seem analogous to the “insert[ion]” prohibited by R. C. 2907.12, encompasses both foreign objects and parts of the body. Section 18-3-401(5) provides, in pertinent part: “‘sexual intrusion’ means any intrusion, however slight, by any object or any part of a person’s body, except the mouth, tongue, or penis, into the genital or anal opening of another person’s body * * (Emphasis added.)


For a discussion of a possible consequence which could- result' from such a narrow construction, see the opinion of the trial judgé' set forth in fn. 8, supra.